IN THE SUPREME COURT OF THE STATE OF DELAWARE

SHAMAR T. STANFORD,                      §
                                         §
       Defendant Below,                  § No. 284, 2019
       Appellant,                        §
                                         § Court Below—Superior Court
       v.                                § of the State of Delaware
                                         §
STATE OF DELAWARE,                       § Cr. ID No. 1511011810 (N)
                                         §
       Plaintiff Below,                  §
       Appellee.                         §

                          Submitted: September 23, 2019
                          Decided:   November 14, 2019

Before SEITZ, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                  ORDER

      After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the record on appeal, we conclude that the judgment below should be

affirmed on the basis of and for the reasons assigned by the Superior Court’s order,

dated June 5, 2019, adopting the Commissioner’s Report and Recommendation

dated March 8, 2019 and summarily dismissing the appellant’s second motion for

postconviction relief.
     NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                 BY THE COURT:


                                 /s/ Gary F. Traynor
                                 Justice




                                   2